DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
This is a reply to the request for Continued Examination (RCE) filed on 11/30/2020, in which Claim(s) 1-20 remain pending for examination. Claim(s) 1-2, 5, 7-9, 11, 14-16, and 18 are amended. No claims are cancelled or newly added.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2020 has been entered.

Response to Arguments
Claim Rejections - 35 U.S.C. § 103:
Applicants’ arguments with respect to claims rejected under prior art have been fully considered and the rejection of 35 U.S.C. § 103 have been withdrawn in view of the examiner's amendment to claim.
EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Attorney Joseph R. Mencher (Reg. No. 56,822) on 01/12/2021. 

The application has been amended as follows:

Please replace claim 1 with:
1. (Currently Amended) A multi-blockchain transaction information segregation system, comprising:
a non-transitory memory; and
one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations comprising:
receiving, through a network via broadcast by a first transaction device, a first digital transaction that includes first digital transaction information, second digital transaction information that is different than the first digital transaction information, and third digital transaction information that is different than the first digital transaction information and the second digital transaction information; 
identifying, in the first digital transaction, a primary blockchain address provided on a primary blockchain that stores a plurality of primary blockchain transactions;
accessing, on the primary blockchain via the primary blockchain address, a primary blockchain smart contract that is stored on the primary blockchain in association with the primary blockchain address; and
executing the primary blockchain smart contract to: 
store the first digital transaction information on the primary blockchain; 
broadcast a second digital transaction including the second digital transaction information to cause at least one first [[miner]]mining device to receive the second digital transaction and store the second digital transaction information on a secondary blockchain that is different from the primary blockchain and that stores a plurality of secondary blockchain transactions that are each different from any of the plurality of primary blockchain transactions; and
broadcast a third digital transaction including the third digital transaction information to cause at least one second [[miner]]mining device to receive the third digital transaction and store the third digital transaction information on a tertiary blockchain that is different from the primary blockchain and secondary blockchain and that stores a plurality of tertiary  blockchain transactions that are each different from any of the plurality of primary blockchain transactions and any of the plurality of secondary blockchain transactions.

Please replace claim 3 with:
3. (Currently Amended) The system of claim 2, wherein the operations further comprise:
transferring, via the second digital transaction to the at least one first [[miner]]mining device, at least a portion of the secondary blockchain token; and
transferring, via the third digital transaction to the at least one second [[miner]]mining device, at least a portion of the tertiary blockchain token.

Please replace claim 5 with:
5. (Currently Amended) The system of claim 1, wherein the first digital transaction includes third digital transaction information, and wherein the execution of the smart contract causes the broadcast of a fourth digital transaction including the fourth digital transaction information to cause at least one third [[miner]]mining device to receive the fourth digital transaction and store the fourth digital transaction information on a quaternary blockchain that is different from the primary blockchain, the secondary blockchain, and the tertiary blockchain.	

Please replace claim 7 with:
7. (Currently Amended) A method for segregating transaction information using multiple blockchains, comprising:
receiving, by a first mining device through a network via broadcast by a first transaction device, a first digital transaction that includes a plurality of digital transaction information;
identifying, by the first mining device in the first digital transaction, a primary blockchain address provided on a primary blockchain that stores a plurality of primary blockchain transactions;
accessing, by the first mining device on the primary blockchain via the primary blockchain address, a primary blockchain smart contract that is stored on the primary blockchain in association with the primary blockchain address; and
executing, by the first mining device, the primary blockchain smart contract to: 
store a first subset of the plurality of digital transaction information on the primary blockchain; 
broadcast a second digital transaction including a second subset of the plurality of digital transaction information that is different than the first subset of the plurality of digital transaction information to cause at least one second [[miner]]mining device to receive the second digital transaction and store the second subset of the plurality of digital transaction information on a secondary blockchain that is different from the primary blockchain and that stores a plurality of secondary blockchain transactions that are each different from any of the plurality of primary blockchain transactions; and
broadcast a third digital transaction including a third subset of the plurality of digital transaction information that is different than the first subset of the plurality of digital transaction information and the second subset of the plurality of digital transaction information to cause at least one third [[miner]]mining device to receive the third digital transaction and store the third subset of the plurality of digital transaction information on a tertiary blockchain that is different from the primary blockchain and the secondary blockchain and that stores a plurality of tertiary blockchain transactions that are each different from any of the plurality of primary blockchain transactions and the plurality of secondary blockchain transactions.

Please replace claim 9 with:
9. (Currently Amended) The method of claim 8, further comprising:
transferring, by the first [[miner]]mining device via the second digital transaction to the at least one second mining device, at least a portion of the secondary blockchain token; and
transferring, by the first [[miner]]mining device via the third digital transaction to the at least one third mining device, at least a portion of the tertiary blockchain token.

Please replace claim 11 with:
11. (Currently Amended) The method of claim 7, wherein the execution of the smart contract causes a broadcast of a fourth digital transaction including a fourth subset of the plurality of digital transaction information to cause at least one fourth [[miner]]mining device to receive the fourth digital transaction and store the fourth subset of the plurality of digital transaction information on a quaternary blockchain that is different from the primary blockchain, the secondary blockchain, and the tertiary blockchain.

Please replace claim 12 with:
12. (Currently Amended) The method of claim 11, further comprising.
identifying, by the first mining device, a transfer of a cryptocurrency by a second transaction device to a secondary blockchain address that is provided on the secondary blockchain and that is associated with the storage of the second subset of the plurality of digital transaction information; and
providing, by the first mining device in response to identifying the transfer of the cryptocurrency to the secondary blockchain address, the second subset of the plurality of digital transaction information to the second transaction device.

Please replace claim 14 with:
14. (Currently Amended) A non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause a machine to perform operations comprising:
receiving, through a network via broadcast by a first transaction device, a first digital transaction;
identifying, in the first digital transaction, a primary blockchain address provided on a primary blockchain that stores a plurality of primary blockchain transactions;
accessing, on the primary blockchain via the primary blockchain address, a primary blockchain smart contract that is stored on the primary blockchain in association with the primary blockchain address; and
executing the primary blockchain smart contract to: 
store a first type of digital transaction information included in the first digital transaction on the primary blockchain; 
broadcast a second digital transaction that includes a second type of digital transaction information that is different than the first type of digital transaction information and that is included in the first digital transaction to cause at least one first [[miner]]mining device to receive the second digital transaction and store the second type of digital transaction information on a secondary blockchain that is different from the primary blockchain and that stores a plurality of secondary blockchain transactions that are each different from any of the plurality of primary blockchain transactions; and
broadcast a third digital transaction that includes a third type of digital transaction information that is different than the first type of digital transaction information and the second type of digital transaction information and that is included in the first digital transaction to cause at least one second [[miner]]mining device to receive the third digital transaction and store the third type of digital transaction information on a tertiary blockchain that is different from the primary blockchain and the secondary blockchain and that stores a plurality of tertiary blockchain transactions that are each different from any of the plurality of primary blockchain transactions and the plurality of secondary blockchain transactions.

Please replace claim 16 with:
16. (Currently Amended) The non-transitory machine-readable medium of claim 15, wherein the operations further comprise:
transferring, via the second digital transaction to the at least one first [[miner]]mining device, at least a portion of the secondary blockchain token; and
transferring, via the third digital transaction to the at least one second [[miner]]mining device, at least a portion of the tertiary blockchain token.

Please replace claim 18 with:
18. (Currently Amended) The non-transitory machine-readable medium of claim 14, wherein the execution of the smart contract causes a broadcast of a fourth digital transaction including a fourth type of digital transaction information that is included in the first digital transaction to cause at least one third [[miner]]mining device to receive the fourth digital transaction and store the fourth type of digital transaction information on a quaternary blockchain that is different from the primary blockchain, the secondary blockchain, and the tertiary blockchain.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance:

Independent Claim(s) and their respective dependent claims are allowable over prior arts since the prior arts taken individually or in combination fails to particular discloses, fairly suggest or render obvious the following italic limitations:

In regards to claim 1, the prior art of record (Rangarajan et al. (US 2019/0220831 A1; hereinafter Rangarajan) in view of Vo et al. (US 2019/0340267 A1; hereinafter Vo)) does not disclose:

“executing the primary blockchain smart contract to: 
store the first digital transaction information on the primary blockchain; 
broadcast a second digital transaction including the second digital transaction information to cause at least one first mining device to receive the second digital transaction and store the second digital transaction information on a secondary blockchain that is different from the primary blockchain and that stores a plurality of secondary blockchain transactions that are each different from any of the plurality of primary blockchain transactions; and
broadcast a third digital transaction including the third digital transaction information to cause at least one second mining device to receive the third digital transaction and store the third digital transaction information on a tertiary blockchain that is different from the primary blockchain and secondary blockchain and that stores a plurality of tertiary  blockchain transactions that are each different from any of the plurality of primary blockchain transactions and any of the plurality of secondary blockchain transactions.” in combination with other limitations recited as specified in the independent claim(s). 

In regards to claim 7, the prior art of record (Rangarajan et al. (US 2019/0220831 A1; hereinafter Rangarajan) in view of Vo et al. (US 2019/0340267 A1; hereinafter Vo)) does not disclose:

“executing, by the first mining device, the primary blockchain smart contract to: 
store a first subset of the plurality of digital transaction information on the primary blockchain; 
broadcast a second digital transaction including a second subset of the plurality of digital transaction information that is different than the first subset of the plurality of digital transaction information to cause at least one second mining device to receive the second digital transaction and store the second subset of the plurality of digital transaction information on a secondary blockchain that is different from the primary blockchain and that stores a plurality of secondary blockchain transactions that are each different from any of the plurality of primary blockchain transactions; and
broadcast a third digital transaction including a third subset of the plurality of digital transaction information that is different than the first subset of the plurality of digital transaction information and the second subset of the plurality of digital transaction information to cause at least one third mining device to receive the third digital transaction and store the third subset of the plurality of digital transaction information on a tertiary blockchain that is different from the primary blockchain and the secondary blockchain and that stores a plurality of tertiary blockchain transactions that are each different from any of the plurality of primary blockchain transactions and the plurality of secondary blockchain transactions.” in combination with other limitations recited as specified in the independent claim(s). 

In regards to claim 14, the prior art of record (Rangarajan et al. (US 2019/0220831 A1; hereinafter Rangarajan) in view of Vo et al. (US 2019/0340267 A1; hereinafter Vo)) does not disclose:

“executing the primary blockchain smart contract to: 
store a first type of digital transaction information included in the first digital transaction on the primary blockchain; 
broadcast a second digital transaction that includes a second type of digital transaction information that is different than the first type of digital transaction information and that is included in the first digital transaction to cause at least one first mining device to receive the second digital transaction and store the second type of digital transaction information on a secondary blockchain that is different from the primary blockchain and that stores a plurality of secondary blockchain transactions that are each different from any of the plurality of primary blockchain transactions; and
broadcast a third digital transaction that includes a third type of digital transaction information that is different than the first type of digital transaction information and the second type of digital transaction information and that is included in the first digital transaction to cause at least one second mining device to receive the third digital transaction and store the third type of digital transaction information on a tertiary blockchain that is different from the primary blockchain and the secondary blockchain and that stores a plurality of tertiary blockchain transactions that are each different from any of the plurality of primary blockchain transactions and the plurality of secondary blockchain transactions.” in combination with other limitations recited as specified in the independent claim(s). 

Rather, Rangarajan teaches “executing, securing, and non-repudiation of pooled conditional smart contracts over a distributed blockchain network” (Abstract). Similarly, Vo teaches “partitioning transaction data across multiple blockchains” ([0001], [0022], [0043] and [0046]). Accordingly, the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG-FENG HUANG whose telephone number is (571)272-6186.  The examiner can normally be reached on Monday-Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A Shiferaw can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHENG-FENG HUANG/Examiner, Art Unit 2497